 2:18-mn-02873-RMG   Date Filed 03/26/21   Entry Number 1381      Page 1 of 11




                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                       CHARLESTON DIVISION



                                            MDL No. 2:18-mn-2873-RMG
IN RE: AQUEOUS FILM-FORMING FOAMS
PRODUCTS LIABILITY LITIGATION
                                            This Document relates to:
                                            ALL CASES



  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY
              FROM DEFENDANT DYNAX CORPORATION
      2:18-mn-02873-RMG                Date Filed 03/26/21   Entry Number 1381       Page 2 of 11




           Plaintiffs submit this Reply in further Support of their Motion to Compel Discovery from

Defendant Dynax Corporation (“Mot. to Compel”) (Dkt. No. 1150), and in reply to Dynax’s

Response in Opposition to Plaintiffs’ Motion to Compel (“Opp’n”)(Dkt. No. 1260).

           For the reasons set forth below, and in Plaintiffs’ original papers, Plaintiffs respectfully

request that their Motion to Compel be granted.

                                                I.   INTRODUCTION

           Assuming the Court accepts Defendant Dynax Corporation’s (“Dynax”) position that its

process sheets and related product development documents are trade secrets, under relevant state

and federal law, Plaintiffs are nonetheless entitled to same. This is because, contrary to what is

stated in Dynax’s Opposition, the documents are relevant and necessary, a substantial need exists

for them, and, as set forth below, the necessity of the production of these documents outweighs

any potential risk of harm resulting from the limited production of this alleged trade secret

information authorized by the protective order.

           The protective order in this case highly curtails the circumstances under which any alleged

trade secret material can be used, which, for information bearing a “Highly Confidential” stamp,

is limited to use “in connection with the preparation for trial and litigation of this Action . . . .”1

Despite the protective order’s strict limitations regarding the use of “Highly Confidential”

information, Dynax’s Opposition appears to presuppose that either a party, an attorney, and/or a

fact or expert witness will violate the duly-entered and agreed to protective order and

misappropriate Dynax’s alleged trade secrets. Beyond conjecture, Dynax offers no basis or reason

to conclude that any signatory to the protective order intends to violate it resulting in any

uncontrolled dissemination of trade secret information. As such, Plaintiffs respectfully request



1
    See Protective Order, ¶ 4. [Dkt. No. 99].

                                                        2
      2:18-mn-02873-RMG                Date Filed 03/26/21             Entry Number 1381               Page 3 of 11




their Motion to Compel be granted, and allow the previously entered and agreed to protective order

to safeguard Dynax from any misappropriation of its alleged trade secret information.

                                           II.       LEGAL STANDARD

            To obtain the documents at issue, Plaintiffs are required to show that the documents “are

material and relevant to the case,” after which point “the court must balance the requesting party's

need for information against the injury that might result if uncontrolled disclosure is

compelled." Wade v. Chase Bank USA, N.A., No. 2:12-cv-3565-RMG, 2013 U.S. Dist. LEXIS

202356, at *5 (D.S.C. Nov. 7, 2013) (citing Ohio Valley Envtl. Coal. v. Elk Run Coal Co., 291

F.R.D. 114, 118(S.D.W. Va. Apr. 11, 2013)). Moreover, South Carolina law modifies the “material

and relevant” requirements of the trade secret production burden slightly by requiring a showing

of “substantial need.” Hartsock v. Goodyear Dunlop Tires N. Am. Ltd., 422 S.C. 643, 652 (2018).2

           “If a substantial need is shown and the balancing test weighs in favor of the one requesting

disclosure, the qualified privilege is overcome.” Id. at 652-653 (citing S.C. Code Ann. § 39-8-

60(E)). “Then, the trade secret holder will be compelled to disclose the trade secret, but the holder

is nevertheless afforded protection under "an appropriate written protective order." Id.




2
    “A substantial need may be shown if four criteria are met:

                    (1) the allegations in the initial pleading setting forth the factual predicate for or against liability
                        have been plead with particularity;

                    (2) the information sought is directly relevant to the allegations plead with particularity in the initial
                        pleading;

                    (3) the information is such that the proponent of the discovery will be substantially prejudiced if
                        not permitted access to the information; and

                    (4) a good faith basis exists for the belief that testimony based on or evidence
                        deriving from the trade secret information will be admissible at trial.”

Id. at 651.


                                                              3
      2:18-mn-02873-RMG             Date Filed 03/26/21          Entry Number 1381              Page 4 of 11




            Finally, and importantly, there is no absolute privilege to protect trade secrets from

disclosure during the discovery process. Ex parte Sealed Air Corp. & Cryovac, Inc., 220 F.R.D.

452, 453 (D.S.C. 2004) (citing Duplan Corp. v. Deering Milliken, Inc., 397 F. Supp. 1146, 1185

(D.S.C. 1974))."Discovery [of confidential information] is virtually always ordered once the

movant has established that the secret information is relevant and necessary." Id. (quoting Coca-

Cola Bottling Co. of Shreveport, Inc. v. Coca-Cola Co., 107 F.R.D. 288, 293 (D.Del. 1985)).

                                             III.     ARGUMENT

A.          Dynax’s Process Sheets are Relevant and Necessary and a Substantial Need for Them
            Exists.

            Dynax’s process sheets and related research and development documents are both relevant

and necessary. As set forth in Plaintiffs’ Motion to Compel, the issue of the feasibility of using a

C6-based fluorosurfactant for use in connection with MIL-Spec AFFF is a critical element of

Plaintiffs’ design defect cause of action.3 This is particularly true for plaintiffs who reside in States

where evidence of a reasonably safer feasible alternative design is required to prove a prima facie

design defect cause of action.4 Again, the argument being that AFFFs utilizing such 95-percent

plus pure C6-based fluorosurfactants would be safer alternative AFFFs than those incorporating

C8-based fluorosurfactants.

            However, in addition to the process sheets and related development documents being

relevant to establishing this particular element of Plaintiffs’ design defect claims,5 Dynax’s process


3
    See Mot. to Compel at 1.
4
    Id. at 2.
5
  Plaintiffs submit that although Dynax acknowledges in its Opposition that Defendant BASF Corporation (“BASF”),
as successor-in-interest to Ciba-Geigy Corporation (“Ciba”), did, in fact, manufacture a 95-percent plus C6-based
fluorosurfactant for use in AFFF (see, Opp’n at 2, 16), which was capable of meeting even the most stringent
requirements of MIL-Spec at least as early as the 1980s, that does not negate the relevancy of Dynax’s process sheets
and related development documents, which are not cumulative evidence as Dynax’s Opposition suggests. First,
Plaintiffs have no idea whether Ciba and Dynax process sheets were the same at any point in time without first being
able to review and compare each companies’ process and development documents. Second, Dynax is not relieved of

                                                         4
      2:18-mn-02873-RMG              Date Filed 03/26/21           Entry Number 1381              Page 5 of 11




sheets and related research and development documents are likewise more broadly relevant and

necessary in at least each of the following three ways: (1) Plaintiffs are entitled to explain to a jury

what Dynax’s role is in the overall AFFF landscape, including by explaining which AFFF

fluorosurfactants Dynax has made historically, how those fluorosurfactants have been made over

time (the question of how hinges on an understanding of Dynax’s internal process documents like

those at issue here), and when each such fluorosurfactant was made; (2) Plaintiffs are likewise

entitled to show that the technological processes being used today by Dynax to manufacture 99-

percent plus C6-based fluorosurfactants does not involve technology, which would have been

unavailable in the 1980s (if not earlier); and (3) equally important to the Plaintiffs, is what Dynax

concedes that the process sheets do not show, i.e., that “Dynax has never used distillation,”6 which

goes directly to Dynax’s own liability.

           Specifically, Plaintiffs’ anticipate that their experts will opine that Dynax could have used

distillation and/or fractionation to achieve 99-percent plus C6 purity for its Mil-Spec AFFF

fluorosurfactants as early as 1994, the year Dynax began to manufacture fluorosurfactants.7

However, that opinion cannot be put into context without knowing what manufacturing processes

Dynax uses to manufacture its AFFF fluorosurfactants today, what it has used historically, and




its own discovery obligations simply because a different defendant has produced similar information that is relevant
to the same element of Plaintiffs’ claims. To the contrary, as set forth in Plaintiffs’ Motion to Compel, the fact that
other defendants have produced similar information, including multiple process sheets, is evidence of the relevancy
of these materials as they pertain to each individual defendant’s potential liability. See Plaintiffs’ Motion to Compel,
at 14 (identifying three defendants that have produced the exact type of process sheets and manufacturing documents
Plaintiffs seek from Dynax). In short, Plaintiffs are entitled to understand how each AFFF fluorosurfactant
manufacturer makes its fluorosurfactants in order to assess each individual defendant’s potential scope of liability,
and, particularly, what changes, if any, to a defendant’s manufacturing processes could have resulted ultimately in
lower PFOA contamination. In order to assess what changes would have been necessary to effectuate this goal,
Plaintiffs need to know what is presently being done and what has historically been done.
6
    See Opp’n at 2.
7
    Id.

                                                           5
      2:18-mn-02873-RMG           Date Filed 03/26/21       Entry Number 1381         Page 6 of 11




what changes, if any, Dynax would have had to implement to its developments processes in order

to achieve such results.

          As discussed in Plaintiffs’ Motion to Compel, by 2015, the Environmental Protection

Agency (“EPA”) required virtual elimination of PFOA and its precursors, the fact that Dynax did

not take measures to decrease PFOA (and its precursors) content from its fluorosurfactants for use

with AFFF until it was mandated by EPA, despite the historical availability of technology capable

of doing so, speaks directly to Dynax’s liability with respect to its contribution of nationwide

PFOA contamination.

          Finally, even taking Dynax at its word that its process sheets are not relevant to the specific

percentages of homologue distribution,8 Plaintiff would still be entitled to understand how Dynax

incorporates the high purity C6 feedstock materials it receives from raw material providers into its

AFFF fluorosurfactants in order to give context to the overall process of making AFFF.

          Not only are Dynax’s process sheets relevant and necessary, but Plaintiffs have also

demonstrated a substantial need for same. Specifically, and as discussed above, Plaintiffs allege in

their various respective complaints that their design defect causes of action turn, in part, on the

availability of using safer AFFFs, including but not limited to safer fluorosurfactants that do not

contain PFOA, PFOS and/or their precursors. The information sought in Plaintiffs’ Motion to

Compel is directly relevant to understanding in what way(s), Dynax, through its role as a

fluorosurfactant manufacturer, could have effectuated the development of a reasonably feasible

safer alternative AFFF -- a relevant and essential element to most Plaintiffs’ design defect causes

of action. Without such information Plaintiffs will be prejudiced because they will not be able to

elucidate for a jury how easily Dynax could have implemented changes in its manufacturing and


8
    Id.

                                                    6
   2:18-mn-02873-RMG           Date Filed 03/26/21       Entry Number 1381          Page 7 of 11




developing processes that would have resulted in less nationwide PFOA contamination. This

information is clearly central to most Plaintiffs’ claims, relevant and thus necessary. As such,

Plaintiffs have demonstrated a substantial need for this process sheets at issue.

       Finally, Dynax relies heavily on this Court’s decision in Wade for the proposition that in

circumstances like the instant case this Court has denied motions to compel. Dynax’s Opposition

greatly expands the holding in Wade, which is clearly distinguishable from the case at bar. Not

only was that motion to compel not outright denied as Dynax mistakenly suggests, but the

defendants were in fact required to produce supplemental interrogatory responses, which sought

information clearly relevant and central to plaintiffs’ claims. Just as is the case here.

       Moreover, with respect to the two categories of documents that this Court found plaintiffs

unentitled, namely, 1) a contract between two defendant parties, and 2) certain policies and

procedures relating to insurance claims, the circumstances resulting in the denial of the request for

those documents were entirely different than the situation here. With respect to the former, i.e., the

contract, the Wade plaintiffs agreed with the defendants that the only information in the contract

at issue was already available in other documents that defendants had produced. As such, the

plaintiffs themselves were not anticipating receipt of any new relevant information from the

contract than what was already in their possession.

       That is not the case here. Plaintiffs anticipate that Dynax process sheets will provide

context to Dynax’s overall role in the AFFF market by explaining how it makes AFFF

fluorosurfactants, the documents will also elucidate for the jury how Dynax incorporates high

purity C6 feedstock into AFFF fluorosurfactants, and will provide the jury with critical evidence

of Dynax’s own liability by illustrating that although it chose not to distill PFOA (and its




                                                  7
      2:18-mn-02873-RMG            Date Filed 03/26/21     Entry Number 1381            Page 8 of 11




precursors) from its fluorosurfactants that it, nonetheless, could have done so had it chosen to do

so. No such information is contained in any other documents produced to date.

            Regarding the policies and procedures, Wade held that plaintiffs were not entitled to these

documents, because there was no evidence that such documents even existed. Here, Dynax

obviously does not dispute that the process sheets exist, in fact, to the contrary, Dynax represents

them to be “crown jewels.”9 Thus, Wade is clearly distinguishable from the case at bar.

            Dynax’s reliance on Sensormatic Elecs. Corp. v. Tag Co. LLC, 4:07-mc-181-TLW-TER,

2008 U.S. Dist. LEXIS 5312 (D.S.C. Jan. 24, 2008) is similarly misleading. In its Opposition,

Dynax correctly points out that in that case the court granted a protective/confidentiality order after

applying a burden-shifting test.10 However, Dynax fails to make clear that the court ordered a

protective/confidentiality order be entered, because it granted a motion to compel an inspection of

the processing facility at issue. In other words, Sensormatic held that the party seeking the

discovery by way of a motion to enforce a subpoena and compel an inspection, was entitled to the

discovery it sought. Id. at *12-13. The court allowed for a protective/confidentiality order to issue

as a result of granting the motion to compel. Id. at *13. In this MDL, a protective order has already

been issued to protect the process documents at issue, and thus different circumstances clearly

exist.

B.          The Necessity of Dynax’s Process Sheets and Related Research and Development
            Documents Outweighs any Potential for Harm that Might Result from Disclosure of
            Same.

            As set forth above, Dynax’s process sheets are relevant and a substantial




9
    See Opp’n at 1.
10
     Id. at 10.

                                                     8
      2:18-mn-02873-RMG               Date Filed 03/26/21        Entry Number 1381   Page 9 of 11




need exists for them. Moreover, given the entry of the protective order in this case the risk of any

uncontrolled dissemination of the process sheets is already addressed resulting in low financial

risk to Dynax.

           As noted above, the agreed to protective order entered in this case provides as follows

with respect to documents marked “Highly Confidential:”

           All "Highly Confidential Information" produced in discovery, if any, shall not
           be further disclosed, disseminated, or used for any purpose other than in connection
           with the preparation for trial and litigation of this Action, consistent with the
           restrictions on use of "Highly Confidential Information" contained in this Order.11

Pursuant to the protective order, any alleged trade secret information produced by Dynax can be

produced bearing a “Highly Confidential” stamp, which will render any use of such documents

outside this litigation a violation of an Order of this Court. Although there is no evidence or factual

basis to suggest that any witness, party and/or attorney for the parties will misappropriate any

alleged Dynax trade secrets, pursuant to Exhibit A of the protective order, a violation of the

protective order can result in sanctions by the Court. As such, the existing protective order already

protects the documents at issue and minimizes the risk of any type of misuse and/or

misappropriation of Dynax’s alleged trade secrets contained within its process sheets and related

research and development documents. Whatever minimal risk of harm that Dynax speculates might

exist, considering the operative protective order, when such risk is weighed against the clear

relevancy and necessity the process sheets and related documents presents to the Plaintiffs, the

need for this discovery far outweighs any potential harm that could theoretically result to Dynax.

           As such, Plaintiffs respectfully request that their Motion to Compel be granted.




11
     See Protective Order, ¶ 4 [Dkt. No. 99] (emphasis added).

                                                           9
  2:18-mn-02873-RMG          Date Filed 03/26/21      Entry Number 1381         Page 10 of 11




                                    IV.     CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant their Motion

to Compel and require Dynax to produce its process sheets and related research and development

documents.

Dated: March 26, 2021                                       /s/ Fred Thompson, III
                                                            Motley Rice LLC
                                                            28 Bridgeside Boulevard
                                                            Mt. Pleasant, SC 29464
                                                            P: (843) 216-9000
                                                            Fax: 843-216-9440
                                                            fthompson@motleyrice.com

                                                            Plaintiffs’ Liaison Counsel

                                                                    -and-

                                                            /s/ Michael A. London

                                                            Michael A. London
                                                            Douglas and London PC
                                                            59 Maiden Lane
                                                            6th Floor
                                                            New York, NY 10038
                                                            P: (212)-566-7500
                                                            F: (212)-566-7501
                                                            mlondon@douglasandlondon.com

                                                            Paul J. Napoli
                                                            Napoli Shkolnik PLLC
                                                            1301 Avenue of The Americas
                                                            10th Floor
                                                            New York, NY 10019
                                                            P: (212)-397-1000
                                                            F: (646)-843-7603
                                                            pnapoli@napolilaw.com

                                                            Scott Summy
                                                            Baron & Budd, P.C.
                                                            3102 Oak Lawn Avenue
                                                            Suite 1100
                                                            Dallas, TX 75219
                                                            P: (214)-521-3605
                                                            ssummy@baronbudd.com

                                               10
  2:18-mn-02873-RMG          Date Filed 03/26/21      Entry Number 1381         Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was electronically filed with

this Court’s CM/ECF on this 26th day March, 2021 and was thus served electronically upon

counsel of record.


                                                            /s/ Fred Thompson, III




                                               11
